OPINION

Per Curiam:

This is an appeal from a judgment awarding respondent Abrams excess compensation in connection with his appointment to represent a certain indigent in a criminal matter. Appellant Daines filed a timely opening brief, but Abrams has not filed an answering brief. On January 24, 1983, we ordered Abrams to show cause why his failure to file a brief should not be treated as a confession of error pursuant to NRAP 31(c). Abrams has filed no brief, nor has he responded to our order to show cause.
Cause appearing, we elect to treat Abrams’ conduct as a confession of error. NRAP 31(c); see Smith v. Smith, 98 Nev. 395, 649 P.2d 1374 (1982). Accordingly, the judgment below in Abrams’ favor is reversed.